DETAILED ACTION
This Office action is in reply to application no. 17/213,893, filed 26 March 2021.  Claims 1-9 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: it is punctuated incorrectly.  On line 9, the semicolon after “is configured to function as” should be a colon.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Each of these claims purports to make a determination for which there is no hint in the specification as to how the determination is to be made.  In claim 3, this is estimating “a region where there are a lot of people whose preferences match [an] advertising image assigned to [a] vehicle”; in claim 4, estimating “a region where there are a lot of people who need the emergency image assigned to the vehicle”; in claim 5, estimating “a trend of people located in a vicinity of the vehicle location”; in claim 6, estimating “preferences of people located in the vicinity of the vehicle location”; in claim 7, estimating “a situation of damage to people located in the vicinity of the vehicle location”.  What has been provided is wholly insufficient to convey to one of ordinary skill in the relevant art that the inventor was, at the time of filing, in possession of an invention which could perform these estimates.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 4 includes “information needed in an event of a disaster”.  There is nothing provided in the originally-filed application to hint as to what information is “needed” in the event of a disaster, and reasonable people would reasonably disagree as to the scope of this claim, rendering it indefinite.  Claim 7, which includes an “emergency image”, suffers from the same problem, as does claim 8’s limitation of “information needed in the event of a disaster”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) collecting content, analyzing it in no particular way but merely for a particular purpose, selecting e.g. an image based on the content and sending it to someone or something.  The specification makes clear, pg. 2, that the purpose of all this is to “provide an improved advertising effect of an image”.  The images shown on the drawings as being displayed are all advertisements of various kinds, e.g. commercial advertisements or public notices (known in the U.S. as “public service advertisements”). 
Thus, the claims recite advertising or marketing behavior, one of the enumerated “certain methods of organizing human activity” deemed abstract.  Further, in the absence of computers, these are all mental steps which can be performed in the human mind and/or by writing with e.g. a paintbrush or chalk.  A person can look at an item which has been posted, e.g. a paper posted in a window of a shop, can determine a relevant location based on the information on the paper, can select images from a box of photographs, and can paint a likeness of one such image on the outside of an automobile.
None of this would present any difficulty, and none requires any technology beyond a surface on which to draw and something with which to draw.
This judicial exception is not integrated into a practical application because aside from the bare inclusion of generic computers and a “vehicle”, which is simply a shelf on which the invention sits, nothing is done beyond what was set forth above, which does not go beyond generally linking the abstract idea to the technological environment of advertising with electronic displays.  See MPEP § 2106.05(h).
As the claims only manipulate information from social media posts, pictures and the like, they do not improve the “functioning of a computer” or of “any other technology or technical field”.  The vehicle’s operation and function are not implicated in any way whatever, so the claims clearly do not improve the functioning of the vehicle.  See MPEP § 2106.05(a).
The claims do not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as a generic computer is not the particular machine envisioned.  They do not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c), first because such information, being intangible, is not a particular article at all, and second because the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.
They do not apply the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e), as the lack of technical and algorithmic detail is such as not to go beyond such general linkage.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim limitations, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.
The claim includes a vehicle which merely serves as a frame or shelf, in or on which the invention sits, a display device, and various “controllers”, “units” and “databases”, of which the Examiner presumes the first two refer to some type of software and the latter some type of storage.  These elements are recited at a high degree of generality and the specification does not meaningfully limit them, such that a generic computer would suffice.  It only performs generic computer functions of nondescriptly manipulating information and sharing information with persons and/or other devices.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.
The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.  The claim elements when considered as an ordered combination – a generic computer performing a chronological sequence of abstract steps – does nothing more than when they are analyzed individually.
The dependent claims further do not amount to significantly more than the abstract idea, as each simply recites further abstract manipulation of data and/or provides more detail about the type of information being manipulated.
The claims are not patent eligible.  The Examiner has thoroughly reviewed the originally-filed application, including the specification and drawing sheets, and finds nothing likely sufficient to overcome this rejection.
For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 – 2106.07(c).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is rejected under 35 U.S.C. 103 as being unpatentable over Maqui et al. (U.S. Publication No. 2006/0059745) in view of Kurra (U.S. Publication No. 2018/0336592).

In-line citations are to Maqui.
With regard to Claim 1:
Maqui teaches: An on-board signage system, comprising: 
at least one vehicle; [abstract; a “digital message and display device for use on a vehicle”]
a display device that is installed in the at least one vehicle, and configured to display an image which is assigned to the vehicle on one or more display areas viewable from outside the vehicle; [abstract; a “display screen located on or in the vehicle that displays the text and/or images” such that the text and images “can be observed as part of the external appearance of the vehicle”] and
a signage controller, [abstract; “processing unit”] wherein 
the signage controller is configured to function as;
a post collecting unit… 
a post analyzing unit configured to analyze… content item to extract at least a location relating to the post content item as a relevant location, [0049; “a message may relate to police activity ahead”; such messages can be obtained based on a driver’s announcement; “ahead” of the driver’s present position reads on a relevant location]
a post database that stores… content item in association with the extracted relevant location, [id.; that which is displayed is stored, at least in the memory of the display]
an image database that stores a plurality of candidate images assignable to the at least one vehicle, [0049; an “image icon showing a cell phone”; Sheet 3, Figs. 5-6 showing other images which can be displayed] and 
a selector that selects at least one of a travel route of the vehicle and an image to be assigned to the vehicle based on information stored in the post database, and transmits the selected travel route or image to the at least one vehicle. [0049 as cited above; the image icon showing the cell phone can be “formed on the display” which is attached to the automobile]

Maqui does not explicitly teach collect a post content item posted to an SNS site, or storing post-related information acquired from the post, but it is known in the art.  Kurra teaches a system for providing location-based services. [title] A “social network post” is made, [0074] and based on the post, a “module may determine location” of those who follow the posting user to “determine those followers who are in vicinity” of a business that was the subject of the post. [0125] The relevant information is kept in a “database”, and the system can “advertise business listings”. [abstract] Kurra and Maqui are analogous art as each is directed to electronic means for providing advertisements.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Kurra with that of Maqui, as market forces at the time were increasingly driving developers to make use of social media content for business purposes; further, it is a simple substitution of one known part for another with predictable results, simply acquiring data in the manner of Kurra rather than that of Maqui; the substitution produces no new and unexpected result.

It is notoriously old and well-known in the software arts that a developer can divide an application into subcomponents as she wishes and may name them whatever she likes.  Therefore references to named software subcomponents throughout the claims, such as “signage controller”, “post collecting unit” and the like, are considered mere labeling and given no patentable weight.

Claim(s) 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Maqui et al. in view of Kurra further in view of Winkle et al. (U.S. Publication No. 2019/0041225).

With regard to Claim 2:
The on-board signage system according to Claim 1, wherein: 
the selector comprises a route selecting unit that is configured to estimate, based on information stored in the post database, a region which matches the image assigned to the vehicle or a region where there are a lot of people who match the image assigned to the vehicle, and to select the travel route of the vehicle based on the estimated region.

Maqui and Kurra teach the system of claim 1 but do not explicitly teach estimating a region matching an image of a vehicle, but it is known in the art.  Winkle teaches a system for generating vehicle routes [title] which takes into account “population density”, [0018] and which can “use optical images to identify vehicles” in “particular areas”. [0032] Winkle and Maqui are analogous art as each is directed to electronic means for managing information about vehicles.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Winkle with that of Maqui and Kurra in order to avoid sending, into an area of low signal coverage, a vehicle which must rely on a signal to operate, as taught by Winkle; [abstract] further, it is simply a combination of known parts with others to yield predictable results, simply performing Winkle’s step after those of Maqui; each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

With regard to Claim 3:
The on-board signage system according to Claim 2, wherein 
the plurality of candidate images include an advertising image; [Sheet 2, Fig. 4] and 
the selector is configured to estimate, based on information stored in the post database, a region where there are a lot of people whose preferences match the advertising image assigned to the vehicle, and to select the travel route of the vehicle based on the estimated region. [Winkle as cited above in regard to a travel route; Kurra, abstract, determinations are made based on “user preferences”; it would have been obvious to one then of ordinary skill in the art to combine this with Winkle’s population density, as it is simply a combination of known data with predictable results]

With regard to Claim 4:
The on-board signage system according to Claim 2, wherein: 
the plurality of candidate images include an emergency image for conveying emergency information that is information needed in an event of a disaster; [0049 as cited above in regard to claim 1; the “police activity ahead” reads on this] and 
the selector is configured to estimate, based on information stored in the post database, a region where there are a lot of people who need the emergency image assigned to the vehicle, and to select the travel route of the vehicle based on the estimated region. [See above in regard to claim 3; the same combination would achieve this and for the same reasons]

With regard to Claim 5:
The on-board signage system according to Claim 1, wherein 
the selector comprises an image selecting unit configured to estimate, based on the post-related information corresponding to a present or future vehicle location, a trend of people located in a vicinity of the vehicle location or a situation of a region in the vicinity of the vehicle location and to select, based on the estimated trend or situation, an image to be assigned to the vehicle. [Winkle as cited above; the population density of an area counts people who have chosen to be in that area which reads on a “trend”; the police-activity message cited above reads on both a situation and on selecting a message based thereupon]

With regard to Claim 6:
The on-board signage system according to Claim 5, wherein: 
the plurality of candidate images include an advertising image; [Sheet 2, Fig. 4] and 
the selector is configured to estimate, based on information stored in the post database, preferences of people located in the vicinity of the vehicle location, and to select, based on the estimated preferences, the advertising image to be assigned to the vehicle. [Winkle as cited above; the population density of an area counts people who have chosen to be in that area which reads on a preference of those people; Kurra, abstract, determinations are made based on “user preferences”; it would have been obvious to one then of ordinary skill in the art to combine this with Winkle’s population density, as it is simply a combination of known data with predictable results]

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Maqui et al. in view of Kurra further in view of Winkle et al. further in view of Acosta (U.S. Publication No. 2018/0124615).

With regard to Claim 7:
The on-board signage system according to Claim 5, wherein: 
the plurality of candidate images include an emergency image for conveying emergency information which is needed in an event of a disaster; [0049; a “message” may relate to an “accident on the freeway”; any information displayed on such a display reads on an image] and 
the selector is configured to estimate, in the event of a disaster, a disaster situation of a region in the vicinity of the vehicle location or a situation of damage to people located in the vicinity of the vehicle location, and to select, based on the estimated situation, the emergency image to be assigned to the vehicle.

Maqui, Kurra and Winkle teach the system of claim 5 including the selection and displaying of an emergency image as cited above, but do not explicitly teach estimating a situation of damage, but it is known in the art.  Acosta teaches a cellular phone messaging system [title] which is used for advertising. [0025] It can be used to provide “storm or earthquake warnings” in order to “reach a maximum number of citizens”. [0049] Acosta and Maqui are analogous art as each is directed to electronic means for providing advertisements.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Acosta with that of Maqui, Kurra and Winkle in order to reach a maximum number of citizens, as taught by Acosta; further, it is simply a substitution of one known part for another with predictable results, simply providing Acosta’s estimate of a situation such as a storm or earthquake warning in place of Maqui’s message; the substitution produces no new and unexpected result.

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Maqui et al. in view of Kurra further in view of Acosta.

With regard to Claim 8:
The on-board signage system according to Claim 1, wherein 
the signage controller is configured to also function as an image generating unit that generates, based on the post-related information which is collected in an event of a disaster, an emergency image for conveying emergency information which is information needed in the event of a disaster, and records the generated emergency image in the image database.

Maqui and Kurra teach the system of claim 1 including providing information in the event of a disaster such as Maqui’s message about an accident as cited above, and storing information in databases, also as cited above, but do not explicitly teach conveying emergency information which is needed; although this is per se indefinite, it is known in the art, as Acosta’s warnings, cited above in regard to claim 7, read on this; the combination of Acosta with Maqui and Kurra is made for the same reason as cited above in regard to claim 7.

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Maqui et al. in view of Kurra further in view of Systrom et al. (U.S. Publication No. 2014/0278998).

With regard to Claim 9:
The on-board signage system according to Claim 1, wherein: 
the signage controller is further configured to function as a bonus offering unit that offers a bonus to a registered user; 
the post analyzing unit is further configured to analyze the collected post content item and extract a post content item relating to the image displayed on the vehicle as a responded post content item; and 
the bonus offering unit is configured to offer the bonus to at least one of a contributor who has posted the responded post content item and an owner of the vehicle which is displaying the image noted in the responded post content item.

Maqui and Kurra teach the system of claim 1 but do not explicitly teach offering rewards, but it is known in the art.  Systrom discloses an e-shopping method which displays a product image to a user. [title] Data are “stored” about users, including a “social graph” of their connections, which reads on their being registered. [0119] The system will “reward users for supplying content” such as “images”. [0064] An image may be selected by a different user based on that user’s location for purchase of the product. [0062] The image can be analyzed to “extract a brand or product identifier”. [0029] The purpose of the invention is to link “images in social feeds to branded content” for “online advertising”. [0002] Systrom and Maqui are analogous art as each is directed to electronic means for providing advertisements.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Systrom with that of Maqui and Kurra in order to link social posts to brands, as taught by Systrom; further, it is simply a combination of known parts with predictable results, simply performing Systrom’s steps after those of Maqui; each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ladewski et al. (U.S. Publication No. 2020/0223191, filed 6 January 2020) discloses an automotive glass display [title] which may be used to display an advertisement on the exterior of an automobile, facing people outside the automobile. [0030; Sheet 1, Fig. 1]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694